PER CURIAM.
Defendant was found guilty by a Crow Wing County District Court jury of a charge of criminal sexual conduct in the third degree (forced or coerced penetration), Minn.St. 609.344(c), and was sentenced by the trial court to a maximum term of 10 years in prison. On this appeal from judgment of conviction defendant contends that there was as a matter of law insufficient evidence of forced or coerced penetration, and insufficient evidence that the crime occurred in Crow Wing County. There is no merit to either contention. We affirm.
Affirmed.